Citation Nr: 9916966	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to March 
1995.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1996 from the New Orleans, Louisiana, 
Regional Office (RO).  The veteran has subsequently moved to 
within the jurisdiction of Wichita, Kansas RO.  This issue 
was previously remanded by the Board in May 1998.  


REMAND

The veteran contends, in essence, that she tested positive 
for a tuberculosis skin test while in service, and therefore 
that she is entitled to service connection for pulmonary 
tuberculosis.

The evidence of record includes the veteran's service medical 
records (SMR's), her written contentions, and VA medical 
examinations.  The veteran's SMR's demonstrate that she was 
exposed during basic training to a classmate with active 
tuberculosis.  She tested positive for purified protein 
derivative (PPD) test. tuberculosis.  She was started on a 
six month regiment of 300 milligrams of isonicotinic acid 
hydrazine (INH).

In May 1998, the Board Remanded the case to the RO for 
additional development of the evidence, to include a VA 
examination. 

The RO was notified that the veteran failed to appear for the 
scheduled examination.  In December 1998, the RO requested 
that the VA medical center furnish a copy of the letter 
notifying her of the scheduled examination.
A letter from the VA Medical Center apparently dated in 
February 1999 has been associated with the claims folder.  
This letter informed the veteran that she had been scheduled 
for a November 1998 medical examination.  The Board notes 
that this letter was sent to incorrect mailing address.  The 
street address and the apartment number listed on the letter 
from the VA Medical Center do not match the veteran's most 
current residence of record (see letter from the veteran 
received on November 27, 1997).  The veteran subsequently did 
not appear for the scheduled medical examination.  In order 
to ensure the veteran's right of due process, the Board is of 
the opinion that the veteran should be scheduled for another 
examination.  

Accordingly, this claim is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for any lung 
problems since service, to include all 
chest x-rays.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not of record.  She 
should be informed that she has the 
opportunity to submit additional evidence 
and arguments in support of her claim.

2.  The appellant should be advised in 
writing prior to being scheduled for the 
VA examination of the provisions set 
forth at 38 C.F.R. § 3.655(b) (1998) 
regarding failure to report for scheduled 
VA examinations.  Copies of the letter 
informing the veteran of her scheduled 
examination, the provisions set forth at 
38 C.F.R. § 3.655(b), and all other 
relevant correspondence, must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for a VA examination by a pulmonary 
specialist in order to determine the 
presence and severity of the claimed 
pulmonary tuberculosis.  The examining 
physician must be provided with the 
veteran's claims file and a copy of this 
Remand in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  If 
pulmonary tuberculosis, either active or 
inactive, is not found, it is requested 
that the examiner comment on the clinical 
significance of the PPD and associated 
treatment in service as they related to a 
diagnosis of pulmonary tuberculosis.

4.  Thereafter, this issue should be 
readjudicated by the RO.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










